HaNdy, J.,
dissenting:
This case is now presented again, upon the motion of the plaintiff in error, to correct the judgment entered here, and to have a judgment of reversal entered.
The ground of this motion is, that in the opinions expressed in the decision of the case, a majority of the court considered that there was error in the record, one member of the court, (Judge Smith,) thinking that the evidence was not sufficient to sustain the verdict, and in which opinion he dissented from Judge Fisher and myself, and Judge Fisher being of opinion that the verdict should have been set aside and a new trial granted, by reason of the jury being permitted to take their meals with the guests at the public table of a hotel, and in which opinion he dissented from the two other members of the court.
It thus appears, that although two of the members of the court *1031are of opinion tbat the judgment should be reversed, yet they do not agree tbat there is any error in any specific decision or ruling of the court below; and when the various grounds of error assigned were considered by the court seriatim, a majority of the court were, and still are, of opinion that there is no error in any specific decision or ruling of the court.
It appears to me, therefore, clear, that the decision must be, that there is no error in the record for which the judgment should be reversed.
When a judgment is reversed in this court, it is the duty of the court to state in writing the reasons for the decision, in order that they may be a guide to the inferior court, to prevent the recurrence of the errors found to exist in the subsequent trial of the case, and in order to settle the rule of law involved in the case, for the benefit of all the citizens of the state, and in all similar cases in which it may arise, for the action of the citizen, or for the government of the courts. It requires a majority of the court to agree upon some specific rule or point of law which has been erroneously decided in the inferior court; and, although a majority of the court may not agree in the reasons which led each of their minds to the conclusion that any specific rule or point of law has been erroneously decided, yet it is necessary that a majority should concur in the opinion that there is error in one and the same rule or point of law, as held by the court below. Otherwise, if the case goes back for a new trial, and the same point arises, the decision of the court below would necessarily be the same as was previously made, because the judge would be bound to know that this court had held that there was no error in that particular decision; and the same rule of action would be observed by all other courts in the state whenever the same question might arise.
Otherwise, if upon a new trial of this case in the court below, the prisoner should be convicted upon the same evidence which appears in this record, and a motion for a new trial should be made upon the ground that the testimony was not sufficient to warrant the verdict, the court below would be bound to overrule it, because this court, which has the power to declare the law of the case, has, by a majority, decided that the verdict should not *1032be set aside upon that ground. And tbe same result would take place, if, upon another conviction, tbe conduct of tbe jury should be the same as appears in this record ; for that is held by a majority of the court not to be error. If the case should be again brought to this court in the same condition in which it is now presented; what would be the decision ? It appears to me impossible^ avoid the conclusion, if the members of the court adhere to their present opinions, that the court below had committed no error upon either of these points, and, therefore, that the judgment should be affirmed, because it has been solemnly declared by this court that there is no error upon either of these points. And, if that judgment should then be reversed, it would be but the very case now before us, and in which it is held that, although a majority of the court determine that there is no error in either of these rulings, yet the judgment must be reversed ; the result of which is that the judgment is reversed when there is no error. And such would be the strange and anomalous attitude of the case ad infinitum, as often as it should be tried below, and brought here under the same state of facts.
But it is said that the motion for a new trial, on account of the insufficiency of the evidence to support the verdict, and on account of the misconduct of the jury, presented but a single proposition which could be assigned for error here; that the error assigned was, that the court overruled the motion for a new trial; and, although the members of this court may differ as to the reasons why they think that the motion was erroneously overruled, yet if a majority think that it should have been sustained, one member upon one of the grounds stated in the motion, and the other upon the other ground, that the judgment must be reversed.
The error of this reasoning, I think, consists in this: the grounds upon which the motion for a new trial in the court below was made, are specified in the record. Each ground is separate and distinct from the others, involving points of law, and either of them, if decided in favor of the prisoner, would have entitled him to a new trial. Although the assignment of errors be general, that the court erred in overruling the motion for a new trial, yet when the case comes to be considered by this *1033court, each specification is the subject of separate and distinct deliberation, as each involves a separate and distinct point of law, properly arising in the case, and necessary to be settled upon its own merits. Though the assignment or charge of error be general, it necessarily refers to the specifications of grounds contained in the motion in the court below ; and before the judgment can be reversed for error in overruling the motion, it must be determined by this court that the court below errecfin its ruling upon some one specification. The court might not agree in the reasons upon which the several members founded their opinion, but there would and must be an agreement of opinion upon the single point, that the particular specification was sustained, and that on that ground the new trial should have been granted. After deciding upon the first specification, the second is considered, and unless there be a majority of opinion, that the new trial should have been granted on that ground, there will be no error as to that. And so each specification is taken up and considered and determined, seriatim, whether or not there be error in the ruling upon that point. And though there be a minority of the court of opinion upon each specification that there is error, yet if no two of the members concur as to error upon some specific point ruled by the court below, the fact that two of them think that there is error, one upon one specification, and another upon another, will not cause a reversal, because a majority of the court consider that there is no error upon any specific point or rule of law presented as ground of error.
Tinder our present practice, no assignment of errors is made here in legal form; but they are assigned in argument as they appear upon the record. It is, however, said that the question under consideration must be treated as if there had been a general assignment of error, that the error overruled the motion for a new trial. We are referred to the record to see what that motion is, and find it based on sundry grounds, any one of which, if sustained, would carry the motion. The generality of the assignment does not amalgamate points and questions of law which are in their nature distinct, and which this court must pronounce upon as legal questions in deciding the case. Suppose, on the trial, the court below had granted these instructions *1034at tbe instance of the state. The assignment of error here, on that ground, under the strict rule which formerly prevailed here upon the subject, would be a general one, that the court erred in granting the instructions for the state. And in considering that assignment, the first instruction comes up, and two members of the court think that there is no error in it, the third member considering it erroneous. It is theu settled that there is no error as to that. The second instruction is then considered, and two members are of opinion that there is no error as to that, one of the majority upon the first instruction thinking that there is error in it. It is then settled that there is no error as to the second instruction. The third is then considered, and determined by a majority of the court to be proper, the member who agreed with the majority upon the two other instructions, dissenting upon this. It would be settled that there was no error in the third instruction. It would therefore clearly be the judgment of the court, that there was no error in any of the instructions. And how is it possible, that the general mode of assigning errors could make error in that which was not error in itself, or that several propositions which in themselves were distinct and separate, and ascertained to be correct and proper, could be rendered erroneous by being considered together ?
I consider this motion as settled by the rule held by this court in the case of Bell v. Morrison, 27 Miss., 68, where the court was divided in opinion upon two points in the case, but there not being a majority holding that upon either of the points there was error. The first impression of the court in that case was, that the judgment should be reversed, there being a majority of that opinion, as in this case; but upon motion and after argument, the decision was that the judgment should be affirmed, which was accordingly done, because there was not a majority of the court holding that there was error in any of the points decided by the court below. The same rule is held in Alabama, in Cook v. Drew, 3 Stew. & Porter, 392.
When, therefore, it is the duty of the court to determine whether there is error in the points of law held by the court below, and this court is of opinion that there is no error in such *1035rulings, I cannot understand upon wbat principle it is that the judgment can be reversed.
I am, therefore, of opinion, that the judgment be entered, as in law I consider it to be, affirmed.
Note.—This case was decided at the April term, a. d. 1856.
This case and that of Gaston Browning had acquired so much notoriety in the county of Holmes, to which the venue had been changed in the first instance, that it was deemed advisable, both by the counsel for the prosecution and for the defense, to petition the legislature for an act changing the venue to Carroll county. This was accordingly done, and the case of John D. Browning was tried at November term, 1857, of the circuit court of Carroll county, when there was a mistrial. At the April term, a. d. 1858, he was again tried and acquitted. He was defended by W. Cothran, W. B. Helm, J. K. Clinton and J. Z. George, and prosecuted by E. C. Walthall, district attorney, and W. Brooke and Richard Nelson.
At the July special term, A. d. 1858, of the said court, Gastou E. Browning was tried and acquitted. He was defended by Messrs. Cothran, Helm and George, and prosecuted by E. C. Walthall and R. Nelson.